Citation Nr: 0030806	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-15 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2. Entitlement to an increased rating for the residuals of a 
gunshot wound of the chest, currently evaluated as 20 
percent disabling.  

3. Entitlement to an increased (compensable) rating for the 
residuals of a gunshot wound of the liver.  

4. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 and July 1999 rating decisions of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of increased ratings for the residuals of gunshot 
wounds of the chest and liver, as well as the issue of a 
total rating by reason of individual unemployability due to 
service connected disabilities, will be addressed in the 
remand portion of this decision.  


FINDING OF FACT

The veteran's PTSD is manifested by some vague suicidal 
ideations; intermittent irritability; some impaired impulse 
control; and nightmares.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Code 9411 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for PTSD was granted by the RO in a June 
1995 rating decision.  A 30 percent evaluation was assigned 
at that time.  That rating was increased to 50 percent by 
rating decision of the RO dated in November 1997.  The July 
1999 rating decision appealed by the veteran confirmed and 
continued the 50 percent rating.  

An examination was conducted by VA in January 1999.  At that 
time, the prior medical evidence of record, including the 
most recent psychiatric evaluations, was reviewed by the 
examiner.  It was noted that the veteran had not recently 
been receiving inpatient or outpatient treatment for his PTSD 
and that he was not currently taking any psychotropic 
medications.  The veteran reported that he had been married 
for 11 years and was divorced in 1986.  He currently lived 
with his elderly parents whose health problems needed his 
care.  He had one son who was 20 years old.  He reported that 
he got along well with his son, daughter-in-law and grandson.  
He also had regular interactions with his brothers, went to 
restaurants with friends and went to church approximately 
three times per week.  He had not had any significant 
romantic involvements since his divorce and reported a lack 
of trust in women.  He reported that he had not had a regular 
job since 1995.  Prior to that time, he had worked for his 
older brother's furniture company.  The job ended when the 
company went out of business.  Since that time, he had worked 
on a fairly regular basis on a neighbor's farm.  He was 
primarily busy in the spring and fall, working approximately 
7 to 8 hours, 3 to 4 days per week.  

Subjective complaints included dreams that were generally 
combat related and reflected actual traumatic events that the 
veteran experienced in Vietnam.  He said that he awoke 
sweating and shaking and that these occurred "every night or 
two" for approximately 3 to 4 months, then he would go 
without such dreams for 2 to 3 months.  This had worsened 
over the past 2 to 3 years.  He also had vague suicidal 
ideations at times, often following the dreams.  While he had 
no specific plan at present, he had had very specific 
suicidal ideations with a specific plan following his 
divorce.  In general, he reported feelings of hopelessness 
and stated that he "had nothing to live for."  He also 
reported losing patience with his parents and altercations 
with his brothers, at least one being physical in the past 
year.  He startled at unexpected sounds, particularly loud 
noises such as pans falling on the floor.  At times, movies 
about war bothered him and he related that he had intrusive 
memories for about 15 to 20 minutes after watching the film 
"Saving Private Ryan."  He said that he had an inability to 
trust people and felt estranged from them.  He avoided 
discussions about his combat experiences and stated that he 
believed his future to be "blank."  He denied visual 
hallucinations, but stated that he often "senses someone is 
watching me."  He said that, at times, he thought he heard 
someone talking, but upon looking, found no one there.  He 
reported no crying spells and said that his energy level was 
"pretty good."  He noted that his mood varied in that some 
days he felt good and other days he felt very irritable.  He 
did not report a significant depressed mood.  

Objectively, the veteran presented as casually, but 
appropriately dressed.  Grooming and hygiene were quite good.  
While somewhat nervous, he was generally friendly, pleasant 
and cooperative.  Rapport was quickly and easily established.  
He demonstrated appropriate social skills and generally 
displayed good eye contact throughout the course of the 
interview.  There were no significant signs of psychomotor 
agitation or retardation.  Speech volume and rate were normal 
as were comprehension and spontaneous speech production.  
Mood appeared euthymic.  Affect was mildly restricted 
although generally consistent with the content of the 
interview.  He was fully alert and oriented to person, place, 
date and time.  Memory for remote events appeared to be 
intact as was immediate memory.  Judgment and insight 
appeared to be good.  The diagnosis was PTSD, mild.  His GAF 
score was 55.  

The examiner commented that the symptoms were consistent with 
a diagnosis of PTSD, with the primary complaint being of 
nightmares.  Other symptoms included avoidance of stimuli 
associated with the trauma, a general feeling of detachment 
from those around him, although he did have good 
relationships with his son, daughter-in-law, grandson as well 
as his parents, siblings and some friends.  He did not report 
a restricted range of affect, although he did have a sense of 
a foreshortened future.  He noted some persistent symptoms of 
increased arousal, including difficulty in staying asleep, 
irritability and exaggerated startle response.  These 
symptoms were sufficient for a diagnosis of PTSD, but the 
severity and consistency of the symptoms suggested that the 
disorder was mild in severity.  It appeared that these 
symptoms accounted for some disruption in social and 
occupational functioning.  However, the veteran was able to 
maintain some friendships and family relationships, and it 
was not clear to what extent the PTSD symptoms were related 
to the employment inconsistencies.  Therefore, the symptoms 
appeared to be mild and appeared to have mild to moderate 
impact on the veteran's ability to function socially and 
occupationally.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411 (2000).  

The veteran's PTSD clearly causes occupational and social 
impairment; however, the impact is considered to be mild to 
moderate only.  The veteran has significant nightmares, the 
major symptoms of his disorder.  While he does have some 
suicidal ideations, these are described as mild.  He has 
intermittent irritability, but not obsessive rituals; 
illogical, obscure, or irrelevant speech; panic attacks; or 
depression.  While there is some impaired impulse control, it 
does not occur with any significant frequency.  Furthermore, 
there is no evidence of spatial disorientation, nor has he 
been shown to have neglect of personal appearance and 
hygiene, or serious difficulty in adapting to stressful 
circumstances.  He is able to maintain effective 
relationships and has been able to maintain employment.  
Thus, the veteran's symptoms have not been shown to meet the 
criteria for the 70 percent rating that he is seeking.  Under 
these circumstances, the claim for an increased rating is 
denied.  


ORDER

An increased rating for PTSD is denied.  


REMAND

The remaining issues on appeal involve the ratings for the 
residuals of the veteran's gunshot wounds and his claim for a 
total rating by reason of individual unemployability due to 
service connected disabilities.  Review of the veteran's 
contentions shows that he claims to have cardiac symptoms as 
a residual of the gunshot wound of the chest and that he has 
objected to the fact that the gunshot wound of the liver has 
not been recently evaluated by VA.  These contentions must be 
addressed prior to appellate consideration.  Regarding the 
claim for a total rating, it is noted that there is no 
opinion as to the impact that the veteran's service connected 
disabilities have on his ability to maintain employment.  
This opinion is needed for appellate consideration.  Gary v 
Brown, 7 Vet. App. 229 (1994).  

In view of the foregoing, these claims are remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo special examinations of the 
heart and liver to ascertain any current 
residuals of the gunshot wounds for which 
service connection has been established 
that may affect these organs.  The claims 
folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.  

2.  The RO should arrange for examination 
of all of the veteran's service connected 
disabilities.  The examiner must be 
requested to render an opinion as the 
impact of the service connected 
disabilities on the ability to maintain 
effective employment. The claims folder 
should be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



